UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-4098


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NATHAN A. SILLA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cr-00157-AW-1)


Submitted:   October 29, 2013             Decided:   November 8, 2013


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael D. Montemarano, MICHAEL D. MONTEMARANO, PA, Columbia,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Nicolas A. Mitchell, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Shortly after his April 2012 jury trial began, Nathan

Silla    pled    guilty,      pursuant      to    a   written     plea      agreement,      to

conspiracy       to    commit      bank   fraud,      in   violation        of    18    U.S.C.

§ 1349 (2012); two counts of bank fraud, in violation of 18

U.S.C.    §     1344       (2012);    and     aggravated         identity         theft,    in

violation       of    18   U.S.C.    § 1028A      (2012).        The     district        court

sentenced Silla to 144 months’ imprisonment, consisting of 120

months    on     the       first    three    counts        and   twenty-four           months,

consecutive, on the aggravated identity theft count.                                  The 120-

month sentence for the grouped counts was at the top of the

applicable Guidelines range.                Silla timely appealed.

              Counsel for Silla initially filed this appeal pursuant

to Anders v. California, 386 U.S. 738 (1967).                       Subsequent to the

Government       moving       to     dismiss      the      appeal      as        to    Silla’s

conviction, counsel moved to withdraw the Anders brief and to

pursue the appeal on the merits.                        We grant this motion and

review the issue raised in the merits brief:                        Silla’s contention

that the sentence is substantively unreasonable because it is

greater than necessary to comply with the purposes of 18 U.S.C.

§ 3553(a) (2012). *

     *
        We have nonetheless considered the issues raised in
Silla’s pro se supplemental brief and his opposition to the
Government’s motion to dismiss and find them without merit.


                                              2
             This    court       reviews       a       sentence    for     reasonableness,

applying a deferential abuse-of-discretion standard.                                   Gall v.

United States, 552 U.S. 38, 46, 51 (2007).                          Where, as here, the

defendant does not challenge the procedural reasonableness of

his    sentence,     we    review       the       sentence       only     for    substantive

reasonableness under the abuse-of-discretion standard.                                  Id. at

51; United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).

The sentence imposed must be “sufficient, but not greater than

necessary, to comply with the purposes [of sentencing].”                                      18

U.S.C.   §   3553(a).           In    reviewing         a   sentence      for    substantive

reasonableness, we evaluate “the totality of the circumstances.”

United States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir.

2010).       If   the     sentence      is        within    the     properly      calculated

Guidelines    range,       we    presume      on       appeal     that   the    sentence      is

substantively reasonable.               United States v. Susi, 674 F.3d 278,

289 (4th Cir. 2012).                 Such a presumption is rebutted only by

showing “that the sentence is unreasonable when measured against

the § 3553(a) factors.”                 United States v. Montes–Pineda, 445
F.3d 375, 379 (2006) (internal quotation marks omitted).

             Silla      argues       that     a       sentence    at     the    top    of    the

Guidelines range was not warranted because (1) his low criminal

history score — one point — reflects the low likelihood that he

will   recidivate;        and   (2)     his       fraudulent       conduct      was,   in    his

view, of a “limited nature.”                      (Appellant’s Br. at 20).                  Silla

                                                  3
does not dispute any of the Guidelines calculations determined

by the sentencing court, including the amount of loss finding.

He argues more globally, though, that the district court should

have disregarded the fraud guidelines because of their “inherent

unfairness . . . and their lack of any empirical grounding in

research and analysis.”     (Id. at 13-14).

            “[D]istrict   courts    have   extremely   broad    discretion

when determining the weight to be given each of the § 3553(a)

factors.”    United States v. Jeffery, 631 F.3d 669, 679 (4th Cir.

2011).      In imposing a sentence at the top of the Guidelines

range, the district court focused on the financial harm that

befell the victims of Silla’s fraudulent scheme, of which the

court found that Silla was the master mind.               This harm was

evidenced in the victim statements received at sentencing and

the calculation of the intended loss amount.              And while the

court could have, as an exercise of its discretion, disregarded

the   Guidelines   method   for    calculating   the   loss    amount,   it

certainly was under no obligation to do so.            See United States

v. Rivera–Santana, 668 F.3d 95, 101 (4th Cir.), cert. denied,

133 S. Ct. 274 (2012).      Because the district court did not abuse

its discretion in according significant weight to these and the

other sentencing factors the court deemed relevant, including

Silla’s demonstrable lack of respect for the law and refusal to

accept responsibility for his crimes, we conclude that Silla has

                                     4
failed to rebut the presumption of reasonableness accorded his

within-Guidelines sentence.

           Accordingly, we grant counsel’s motion to withdraw his

Anders brief and affirm Silla’s sentence.                 We deny as moot the

Government’s      motion   to    dismiss       this    appeal       as   to   Silla’s

conviction.       Finally,      we    deny   Silla’s    pro    se    motion     to    be

transferred to another correctional facility.                   We dispense with

oral   argument    because      the    facts    and    legal    contentions          are

adequately    presented    in    the    materials      before   this      court      and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                         5